DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Arguments
Applicant's arguments filed June 22, 2022 have been fully considered but they are not persuasive.  Amendments to the current set of claims have changed the scope of the claimed invention but a slight modification of the previous prior art rejection reads upon the presently claimed set of claims.
On page 8 of the Remarks section as indicated by the page number at the bottom of each page, Applicant discusses the previous claim objections and 112 rejections, stating that the amendments made should result in their withdrawal.  The Examiner has withdrawn the previous claim objections and 112 rejections as a result, but notes that upon further examination, new 112(b) rejections have been made upon the claims.  As a result, a second Non-Final Rejection has been made on the claims.
On pages 8-10, Applicant begins arguments against the previous prior art rejection, specifically summarizing what primary reference Maxson does not disclose in either independent Claims 19 & 20.   On pages 10-12, Applicant then argues that secondary reference Larsson, relied upon to disclose the features Maxson lacks, “in fact teaches away from using an internal plate to merge flows”.  Applicant summarizes Larsson, stating it is directed to a field of separating composite liquids into their individual components.   Applicant describes the process of Larsson in which an inlet stream enters the separation chamber toward plate baffles 29 such that solid particles or heavier liquids sink and slide down while a clarified liquid ascends towards outlet 21.  Applicant concludes that Larsson does not disclose “a second fluid flow being directed towards at least one internal plate” and “at least one internal plate” that is “adapted to merge a first fluid flow and a second fluid flow”.  In response, the Examiner notes that Larsson is also directed towards a field where a liquid is separated from sediment, e.g. liquid-solid separation, (See column 1, lines 17-26, Larsson), which overlaps with the field of endeavor of Maxson which prevents/separates debris from accompanying the water entering the assembly of Maxson, (See column 1, lines 27-30, Maxson), which is liquid-solid separation.  Thus, the Examiner maintains that they are both directed toward liquid-solid separation, so Larsson cannot “teach away” from performing such an operation.  Furthermore, while Larsson does not disclose “a second fluid flow being directed” where its “internal plate is adapted to merge a first/second flow”, the Examiner notes that primary reference Maxson already discloses the positioning of the first and second flow which enter from opposing sides of the screen intake assembly.  The Examiner notes that Larsson discloses placing multiple internal plates in its own assembly that when placed in Maxson would have the first and second flow approach and contact the internal plate before being then merged in the configuration already provided in Maxson.  The Examiner notes that Larsson discusses placing these internal plates to promote “an even and uniform distribution of the influent composite liquid to the separation passages” and that “optimum operation obtains when the influent flow is evenly and uniformly distributed”, (See column 1, lines 41-44, column 1, lines 56-59, Larsson), which is also viewed as desirable in primary reference Maxson which is directed towards increasing “the flow uniformity”, (See column 1, lines 21-22, lines 33-35, Maxson).  Thus, the Examiner finds that Larsson does not just disclose “separating” a liquid into lighter and heavier phases, but promotes uniform flow.    Thus, the Examiner finds that Larsson does not “teach away” from the claimed invention or that of Maxson because nothing in Larsson states it cannot be used to reduce turbulent flow in an apparatus such as Maxson.
As a result, the combination of Maxson and Larsson would disclose the internal plate with a first and second fluid flow such that the first and second fluid flow merge.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
For all of these reasons, the Examiner finds Applicant’s remarks here unpersuasive.
Specification
The abstract of the disclosure is objected to because it contains 155 words, which is more than the 50 to 150 words allowed.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: the element “hollow 124” on page 5 of the instant Specification should be rewritten as “hollow 122” to reflect earlier recitations of this element.
The disclosure is objected to because of the following informalities: the element “table 216” on page 5 of the instant Specification should be rewritten as “tab 216” to reflect earlier recitations of this element.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 21-23, 28-33, 35-38 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation “the second fluid flow merged fluid flow”.  There is insufficient antecedent basis for this limitation in the claim, and it is unclear if it is intended to be one of the “second fluid flow” or a “merged fluid flow”.
Claim 21 recites the limitation “one of the opposing ends”.  There is insufficient antecedent basis for this limitation in the claim.  No “opposing ends” are recited in Claim 19.
Claim 22 recites the limitation “fluid flow”.  It is not clear if this “fluid flow” is the same as “fluid flow”, “a first fluid flow”, “a second fluid flow” or “merged fluid flow” as in Claim 19, or if this is a new/different “fluid flow” limitation.
Claim 23 recites the limitation “fluid flow”.  It is not clear if this “fluid flow” is the same as “fluid flow”, “a first fluid flow”, “a second fluid flow” or “merged fluid flow” as in Claim 19, or if this is a new/different “fluid flow” limitation.
Claim 28 recites the limitation “wherein each of the at least two plates define one or more openings therein” but it is unclear if these “one or more openings” are the same “one or more openings” as in Claim 27, or if these “one or more openings” are a different group of “openings” altogether.
Claim 29 recites the limitation “wherein the at least one first and second plates each define one or more openings therein” but it is unclear if these “one or more openings” are the same “one or more openings” as in Claim 27 for the “at least one of the two or more plates”, or if these “one or more openings” are a different group of “openings” altogether.
Claim 30 recites the limitation “one or more openings therein” but it is unclear if these “one or more openings” are the same “one or more openings” as in Claim 27, or if these “one or more openings” are a different group of “openings” altogether.
Claim 31 recites the limitation “one of the opposing ends”.  There is insufficient antecedent basis for this limitation in the claim.  No “opposing ends” are recited in Claim 19.
Claim 32 recites the limitation “the sidewall of the hollow body”.  There is insufficient antecedent basis for this limitation in the claim.  There is no “sidewall” or “hollow body” recited in Claim 20.
Claim 33 recites the limitation “the outlet of the hollow body”.  There is insufficient antecedent basis for this limitation in the claim.  There is no “hollow body” recited in Claim 20, and the “outlet” is not recited to belong to such a “hollow body”.  Dependent Claim 34 recites said “outlet” as well.
Claim 35 recites the limitation “the hollow body”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation “wherein each of the at least two plates define one or more openings therein” but it is unclear if these “one or more openings” are the same “one or more openings” as in Claim 27, or if these “one or more openings” are a different group of “openings” altogether.
Claim 37 recites the limitation “wherein the at least one first and second plates each define one or more openings therein” but it is unclear if these “one or more openings” are the same “one or more openings” as in Claim 27 for the “at least one of the two or more plates”, or if these “one or more openings” are a different group of “openings” altogether.
Claim 38 recites the limitation “one or more openings therein” but it is unclear if these “one or more openings” are the same “one or more openings” as in Claim 27, or if these “one or more openings” are a different group of “openings” altogether.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19-24, 27-32, and 35-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maxson (US-6051131-A, Apr. 18, 2000), in view of Larsson et al. (US-4400280-A, Aug. 23, 1983).  Maxson, in view of Larsson et al. are hereinafter known as the Combination.
The claims are directed to an apparatus.  The claim language is in bold-faced font.
Regarding Claims 19, 21-24, and 27-30 – Maxson discloses a screen intake (see Maxson annotated Figure 3 below, “Screen Intake”), comprising:

    PNG
    media_image1.png
    683
    734
    media_image1.png
    Greyscale

a hollow body defining a longitudinal axis, the hollow body including a sidewall defining first and second ends, the hollow body further including an outlet in the sidewall; a first screen mounted on the first end; a second screen mounted on the second end (see Maxson annotated Figure 3 above) . . . 
wherein said hollow body of the screen intake is submerged in a fluid flow (see Maxson Title and annotated Figure 3 above),
wherein a first fluid flow is filtered through the first screen is directed into a hollow portion to define a first fluid flow, said first fluid flow directed toward the center of the hollow body, (Arrows through Left side Screen 34 directed toward center of Assembly 30, See Figure 3, Maxson), and,
wherein a second fluid flow is filtered through the second screen and is directed into the hollow portion and towards the center of the hollow body in a direction opposed from the first fluid flow, (Arrows through Right side Screen 34 directed toward center of Assembly 30, See Figure 3, Maxson),
wherein the center of the hollow body is adapted to merge the first fluid flow and the second fluid flow, said merged fluid flow being directed to the outlet, (Arrows enter Outlet 22, See Figure 3, See column 3, lines 10-26).
Maxson does not teach the at least one internal plate disposed within the hollow body, wherein:
the at least one internal plate disposed within the hollow body to define a first hollow portion and a second hollow portion within the hollow body,
the at least one internal plate disposed within the center of the hollow body

Maxson discloses the screen velocity profile must be uniform across the first and second screens.  (See Maxson Figures 1A, 2A, and 4A and 2:34-36, 2:41-42, and 2:50-52) Maxson further teaches that the maximum peak velocity is 0.5 seconds or below.
. . . Still more important, however, is the necessity of protecting fish and other aquatic organisms from harm and preventing buildup of debris along the length of the screen by ensuring that the maximum peak flow velocity through any of the slots of the intake screen is kept at 0.5 feet per second or below . . . . (See Maxson 1:13-18)

Maxson teaches that with no flow modification by flow modifiers (i.e. pipe flow modifiers) within the intake screen, the maximum 0.5 feet per is second is reached and the average flow through the screen is only 0.16 fps.  (See Maxson Figure 1A) When pipe flow modifiers within the intake screen are used, the flow across the screen is modified to be more uniform (see Maxson Figure 2A relative to Maxson Figure 1A), and the average flow through the screen is more than doubled from 0.16 fps to 0.36 fps. In other words, by modifying the internal structure of the screen intake so that the flow is more uniformly distributed, the screen intake can be operated at more than twice its capacity and still keep the maximum peak flow velocity to under 0.5 fps to protect fish and other aquatic organisms from harm.
Maxson further teaches that a single pipe flow modifier “is able to increase the flow uniformity, which is the ratio of the average to peak flows, to about 72% as compared to just 32% for a cylinder without a flow modifier.” (See Maxson 1:18-24; and annotated Figure 3 above showing the single pipe flow modifier connecting the first screen with the hollow body and the single pipe flow modifier connecting the second screen with the hollow body).  As such, there is room for improving cross-sectional flow uniformity to above 72%.
Like Maxson, Larsson et al. is in the field of liquid separations.  Like Maxson, Larsson et al. is interested in increasing cross-sectional flow uniformity through the separator, i.e., a securing a more even distribution of the flow of a liquid.  (See Larsson et al. 1:62-2:5; Title; Abstract; Figures 1-4 and 7; and 2:12-22 and 26-27)  Larsson et al. achieves this by “interposing in the flow path a plurality of obstacles or baffles suitably positioned and shaped.”  (See Larsson et al. Abstract) The baffles are in the form of solid plates (plate baffles 29 shown in Figure 4) or plates with openings (plates 36 with openings 37 shown in Figure 7). (See Larsson et al. Figures 4 and 7 and 2:21-22 and 26-27)
the at least one internal plate (plates 15, where the plates 15 are in the form of solid plates, i.e., plate baffles 29 shown in Figure 4, or plates 36 with openings 37 shown in Figure 7) disposed within the center of the hollow body (separation chamber 10) to define a first hollow portion and a second hollow portion within the hollow body, where any one of the eighteen plates 15 divides the hollow body into a first hollow portion and a second hollow portion within the hollow body (See Larsson et al. Figures 1-4 and 7; and 2:12-22 and 26-27).40
Like Maxson, Larsson et al. discloses liquid that enters the hollow body (separation chamber 10) from the side, at inlet 24, and flows to the outlet (outlet portion 11 comprising a funnel-shaped trough 12) below. (See Larsson et al. Figures 1-4 and 7; and 2:12-22 and 26-27) (See Maxson annotated Figure 3 above)  Like Maxson, Larsson et al. operates the apparatus at the reduced flow velocities of laminar flow. (See Larsson et al. 1:62-68, where the apparatus is a laminar separation apparatus and the flow is decelerated) (See Maxson 1:13-18, where the maximum flow velocity is less than 0.5 fps because of “the necessity of protecting fish and other aquatic organisms from harm and preventing buildup of debris along the length of the screen”)  Like Maxson, Larsson et al. is interested in the cross-sectional velocity profile being uniform (i.e., the even distribution of the flow of an influent liquid). (See Larsson et al. 1:61-68) (See Maxson 1:19-24, where it is taught that a single pipe flow modifier is “is able to increase the flow uniformity, which is the ratio of the average to peak flows, to about 72% as compared to just 32% for a cylinder without a flow modifier” – and annotated Figure 3 above showing the single pipe flow modifier connecting the first screen with the hollow body and the single pipe flow modifier connecting the second screen with the hollow body) Like Maxson using pipe flow modifier obstacles to achieve cross-sectional velocity profile uniformity, Larsson et al. achieves cross-sectional velocity profile uniformity by “interposing in the flow path a plurality of obstacles or baffles suitably positioned and shaped” (see Larsson et al. Abstract), where the baffles are in the form of solid plates (plate baffles 29 shown in Figure 4) or plates with openings (plates 36 with openings 37 shown in Figure 7). (See Larsson et al. 1:61-68, Abstract, Figures 4 and 7, 2:21-22 and 2:26-27)
When the Maxson obstacles, in the form of pipe flow modifiers to achieve cross-sectional velocity profile uniformity, are augmented with plate obstacles in the hollow body to do the same, as taught by Larsson et al., then Maxson, in view of Larsson et al., disclose:

    PNG
    media_image2.png
    681
    946
    media_image2.png
    Greyscale

wherein fluid flow filtered through the first screen is directed into the first hollow portion by the first pipe flow modifier to define a first fluid flow as indicated by the flow arrows, said first fluid flow directed toward the at least one internal plate as taught by Larsson et al., 
wherein fluid flow filtered through the second screen is directed into the second hollow portion by the second pipe flow modifier to define a second fluid flow as indicated by the flow arrows, said second fluid flow being directed toward the at least one internal plate as taught by Larsson et al. in a direction opposed from the first fluid flow as shown in Maxson annotated Figure 3 above, and
wherein the at least one internal plate is adapted to merge the first fluid and the second fluid flow to form a merged fluid flow, said merged fluid flow being directed to the outlet as indicated by the flow arrows shown in Maxson annotated Figure 3 above.
One of ordinary skill in the art at the time the invention was made would have been motivated to construct the Maxson hollow body with:
the at least one internal plate disposed within the hollow body to define a first hollow portion and a second hollow portion within the hollow body,

as taught by Larsson et al., where Maxson, in view of Larsson et al., disclose:
wherein fluid flow filtered through the first screen is directed into the first hollow portion to define a first fluid flow, said first fluid flow directed toward the at least one internal plate, 
wherein fluid flow filtered through the second screen is directed into the second hollow portion to define a second fluid flow, said second fluid flow being directed toward the at least one internal plate in a direction opposed from the first fluid flow, and
wherein the at least one internal plate is adapted to merge the first fluid and the second fluid flow to form a merged fluid flow, said merged fluid flow being directed to the outlet,

since: 
1).	Maxson is already modifying the internal structure of the screen intake so that the flow is more uniformly distributed, such that the screen intake can be operated at twice its capacity and still keep the maximum peak flow velocity to under 0.5 fps to protect fish and other aquatic organisms from harm (see Maxson 1:13-34); and Maxson does this with single pipe flow modifiers (see Maxson annotated Figure 3 above, disclosing a first single pipe flow modifier and a second single pipe flow modifier) and further states at 1:19-24, that a single pipe flow modifier “is able to increase the flow uniformity, which is the ratio of the average to peak flows, to about 72% as compared to just 32% for a cylinder without a flow modifier,” leaving room for improvement above 72%; and
2).	Like Maxson, Larsson et al. is interested in the cross-sectional velocity profile being uniform for a low flow rate (i.e., the even distribution of the flow of an influent liquid, in a laminar flow) (see Larsson et al. 1:61-68);
3).	Like Maxson using pipe flow modifier obstacles to achieve cross-sectional velocity profile uniformity, Larsson et al. achieves cross-sectional velocity profile uniformity by “interposing in the flow path a plurality of obstacles or baffles suitably positioned and shaped” (see Larsson et al. Abstract), where the baffles are in the form of solid plates (plate baffles 29 shown in Figure 4) or plates with openings (plates 36 with openings 37 shown in Figure 7). (See Larsson et al. 1:61-68, Abstract, Figures 4 and 7, 2:21-22 and 2:26-27); and
4).	Maxson would have an interest in installing the internal plate, as taught by Larsson et al., in the Maxson hollow body, to further improve flow uniformity such that the flow uniformity is increased above the 72% effected by the single pipe flow modifiers (see Point 1 above).
Additional Disclosures Include:
Claim 21 – The Combination discloses the screen intake of Claim 19, wherein the first screen and the second screen each comprise a screen sidewall, a closed distal end, and an open proximal end, the open proximal end attached to one of the opposing ends of the hollow body, wherein the screen sidewall is cylindrical.  (See Maxson annotated Figure 3 above; and Abstract, lines 1-2 for cylindrical screen intake with cylindrical screen sidewall)
Claim 22 – The Combination discloses the screen intake of Claim 19, wherein the first hollow portion includes a first pipe and the second hollow portion includes a second pipe, as shown in Maxson annotated Figure 3 above, the first and second pipe[s] (the first pipe flow modifier with an open distal end disposed inside the first screen to receive fluid flow from the first screen, and an open proximal end disposed in the first hollow portion of the hollow body; and a second piper flow modifier with an open distal end disposed inside the second screen to receive fluid flow from the first screen, and an open proximal end disposed in the second hollow portion of the hollow body) each having an open distal end disposed [[disposed]] to receive fluid flow from the first screen and the second screen respectively, the first and second pipe each having an open proximal end disposed in the first hollow portion and the second hollow portion respectively, as shown in Maxson annotated Figure 3 above.
Claim 23 – The Combination discloses the screen intake of Claim 19, wherein the first hollow portion includes first double pipes and the second hollow portion includes second double pipes, the first double pipes and the second double pipes each comprise a first pipe disposed inside a second pipe, the first double pipes and the second double pipes each having an open distal end disposed to receive fluid flow from the first screen and the second screen respectively and the first double pipes and the second double pipes each having an open proximal end disposed in the first hollow portion and the second hollow portion respectively.  (See Maxson annotated Figure 3 above; and Figures 4 and 5) (See Rejection for Claim 22 above for guidance on interpreting the terms “open distal end” and “open proximal end”)
One of ordinary skill in the art at the time the invention was made would have been motivated to provide the Combination’s screen intake with first and second double pipe flow modifiers as disclosed in Maxson’s Figure 4 (Claim 23 pipe flow modifiers), instead of single pipe flow modifiers disclosed in Maxson’s Figure 2 and annotated Figure 3 above, because
1).	Maxson uses the pipe flow modifiers to modify the internal structure of the screen intake so that the flow is more uniformly distributed across the first screen and the second screen, such that the maximum peak flow velocity to under 0.5 fps to protect fish and other aquatic organisms from harm (see Maxson 1:13-34); and
2).	Maxson states at 3:55-59, “[T]he flow uniformity is 92% with the improved two pipe flow modifier shown (i.e. the Claim 23 pipe flow modifier), as compared to 72% for the one pipe prior art design shown in Fig. 2-A and just 32% for the prior art design shown in Figure 1-A that has no flow modifier.”
Claim 24 – The Combination discloses the screen intake of Claim 19, wherein the at least one internal plate (at least one internal plate, as taught by Larsson et al., i.e. plates 15, where the plates 15 are in the form of solid plates, plate baffles 29 shown in Figure 4, or plates 36 with openings 37 shown in Figure 7) comprises a first plate being solid (plates 15 are in the form of solid plates, plate baffles 29 shown in Figure 4) and having a peripheral edge attached at least partially to an inside of the sidewall (front of separation chamber 10 and back of separation chamber 10 at horizontal plate 19) of the hollow body (separation chamber 10).  (See Larsson et al. Figures 1-4 and 7; and 2:12-22 and 26-27) (See Rejection for Claim 19 for motivation to combine)
Claim 27 – The Combination discloses the screen intake of Claim 19, wherein the at least one internal plate (at least one internal plate, as taught by Larsson et al., i.e. plates 15, where the plates 15 are in the form of solid plates, plate baffles 29 shown in Figure 4, or plates 36 with openings 37 shown in Figure 7) comprises two or more plates disposed adjacent one another in the hollow body (outlet portion 11 comprising a funnel-shaped trough 12), at least one of the two or more plates defining one or more openings therein, since both the plate baffles 29 in Figure 4 and the plates 36 with openings 37 in Figure 7, meet these limitations. (See Larsson et al. Figures 1-4 and 7; and 2:12-22 and 26-27) (See Rejection for Claim 19 for motivation to combine)
Claim 28 – The Combination discloses the screen intake of Claim 27, wherein the two or more plates (two or more plates of the at least one internal plate, as taught by Larsson et al., i.e. plates 15, where the plates 15 are in the form of solid plates, plate baffles 29 shown in Figure 4, or plates 36 with openings 37 shown in Figure 7) comprise at least two plates disposed adjacent one another, each of the at least two plates defining one or more openings therein, since both the plate baffles 29 in Figure 4 and the plates 36 with openings 37 in Figure 7, meet these limitations. (See Larsson et al. Figures 1-4 and 7; and 2:12-22 and 26-27) (See Rejection for Claim 19 for motivation to combine)
Claim 29 – The Combination discloses the screen intake of Claim 27, wherein the two or more plates (two or more plates of the at least one internal plate, as taught by Larsson et al., i.e. plates 15, where the plates 15 are in the form of solid plates, plate baffles 29 shown in Figure 4, or plates 36 with openings 37 shown in Figure 7) comprise a central plate (central plate 15 of plates 15, where the plates 15 are in the form of solid plates, plate baffles 29 shown in Figure 4, or central plate 36 of plates 36 with openings 37 shown in Figure 7), at least one first plate disposed adjacent one side of the central plate, and at least one second plate disposed adjacent another side of the central plate, wherein the at least one first and second plates each define one or more openings therein, since both the plate baffles 29 in Figure 4 and the plates 36 with openings 37 in Figure 7, meet these limitations.  (See Larsson et al. Figures 1-4 and 7; and 2:12-22 and 26-27) (See Rejection for Claim 19 for motivation to combine)
Claim 30 – The Combination discloses the screen intake of Claim 29, wherein the central plate (central plate 15 of plates 15, where the plates 15 are in the form of solid plates, plate baffles 29 shown in Figure 4, or plates 36 with openings 37 shown in Figure 7) defines one or more openings therein, since both the plate baffles 29 in Figure 4 and the plates 36 with openings 37 in Figure 7, meet these limitations.  (See Larsson et al. Figures 1-4 and 7; and 2:12-22 and 26-27) (See Rejection for Claim 19 for motivation to combine)
The claims are directed to a method.  The claim language is in bold-faced font.
Regarding Claims 20, 31-32, and 35-38 – Maxson discloses a method of reducing flow turbulence in a submerged screen intake (see Maxson annotated Figure 3 below, “Screen Intake,” and Title for “submerged”) comprising:

    PNG
    media_image3.png
    683
    734
    media_image3.png
    Greyscale

filtering a first fluid flow through a first screen mounted on a first end of a submerged screen intake, the first fluid flow entering a hollow interior of the submerged screen intake;
filtering a second fluid flow through a second screen mounted on a second end of the submerged screen intake, the second fluid flow entering the hollow interior of the submerged screen intake from a direction opposite the first fluid flow;
merging the first fluid flow and the second fluid flow within a hollow body to form a merged fluid flow; and
directing the merged fluid flow to an outlet (see Maxson annotated Figure 3 above, with fluid flow arrows disclosing the method).
Maxson does not disclose whether the hollow body has structure within, but from the flow lines shown in Figure 3 and Maxson itself, there is nothing that precludes the hollow body from having structure within.  In other words, Maxson discloses the claimed method but does not teach the at least one internal plate disposed within the hollow body, and the method step of:
using at least one internal plate disposed within a hollow body to form a merged fluid flow that is a reduced turbulence merged fluid flow.

Maxson discloses the screen velocity profile must be uniform across the first and second screens.  (See Maxson Figures 1A, 2A, and 4A and 2:34-36, 2:41-42, and 2:50-52) Maxson further teaches that the maximum peak velocity is 0.5 seconds or below.
. . . Still more important, however, is the necessity of protecting fish and other aquatic organisms from harm and preventing buildup of debris along the length of the screen by ensuring that the maximum peak flow velocity through any of the slots of the intake screen is kept at 0.5 feet per second or below . . . . (See Maxson 1:13-18)

Maxson teaches that with no flow modification by flow modifiers (i.e. pipe flow modifiers) within the intake screen, the maximum 0.5 feet per is second is reached and the average flow through the screen is only 0.16 fps.  (See Maxson Figure 1A) When pipe flow modifiers within the intake screen are used, the flow across the screen is modified to be more uniform (see Maxson Figure 2A relative to Maxson Figure 1A), and the average flow through the screen is more than doubled from 0.16 fps to 0.36 fps. In other words, by modifying the internal structure of the screen intake so that the flow is more uniformly distributed, the screen intake can be operated at more than twice its capacity and still keep the maximum peak flow velocity to under 0.5 fps to protect fish and other aquatic organisms from harm.
Maxson further teaches that a single pipe flow modifier “is able to increase the flow uniformity, which is the ratio of the average to peak flows, to about 72% as compared to just 32% for a cylinder without a flow modifier.” (See Maxson 1:18-24; and annotated Figure 3 above showing the single pipe flow modifier connecting the first screen with the hollow body and the single pipe flow modifier connecting the second screen with the hollow body).  As such, there is room for improving cross-sectional flow uniformity to above 72%.
Like Maxson, Larsson et al. is in the field of liquid separations.  Like Maxson, Larsson et al. is interested in increasing cross-sectional flow uniformity through the separator, i.e., a securing a more even distribution of the flow of a liquid.  (See Larsson et al. 1:62-2:5; Title; Abstract; Figures 1-4 and 7; and 2:12-22 and 26-27)  Larsson et al. achieves this by “interposing in the flow path a plurality of obstacles or baffles suitably positioned and shaped.”  (See Larsson et al. Abstract) The baffles are in the form of solid plates (plate baffles 29 shown in Figure 4) or plates with openings (plates 36 with openings 37 shown in Figure 7). (See Larsson et al. Figures 4 and 7 and 2:21-22 and 26-27)
at least one internal plate (plates 15, where the plates 15 are in the form of solid plates, i.e., plate baffles 29 shown in Figure 4, or plates 36 with openings 37 shown in Figure 7) disposed within a hollow body (separation chamber 10) to form a merged fluid flow that is a reduced turbulence merged fluid flow (outlet portion 11 comprising a funnel-shaped trough 12) (See Larsson et al. Figures 1-4 and 7; and 2:12-22 and 26-27).
Like Maxson, Larsson et al. discloses liquid that enters the hollow body (separation chamber 10) from the side, at inlet 24, and flows to the outlet (outlet portion 11 comprising a funnel-shaped trough 12) below. (See Larsson et al. Figures 1-4 and 7; and 2:12-22 and 26-27) (See Maxson annotated Figure 3 above)  Like Maxson, Larsson et al. operates the apparatus at the reduced flow velocities of laminar flow. (See Larsson et al. 1:62-68, where the apparatus is a laminar separation apparatus and the flow is decelerated) (See Maxson 1:13-18, where the maximum flow velocity is less than 0.5 fps because of “the necessity of protecting fish and other aquatic organisms from harm and preventing buildup of debris along the length of the screen”)  Like Maxson, Larsson et al. is interested in the cross-sectional velocity profile being uniform (i.e., the even distribution of the flow of an influent liquid). (See Larsson et al. 1:61-68) (See Maxson 1:19-24, where it is taught that a single pipe flow modifier is “is able to increase the flow uniformity, which is the ratio of the average to peak flows, to about 72% as compared to just 32% for a cylinder without a flow modifier” – and annotated Figure 3 above showing the single pipe flow modifier connecting the first screen with the hollow body and the single pipe flow modifier connecting the second screen with the hollow body) Like Maxson using pipe flow modifier obstacles to achieve cross-sectional velocity profile uniformity, Larsson et al. achieves cross-sectional velocity profile uniformity by “interposing in the flow path a plurality of obstacles or baffles suitably positioned and shaped” (see Larsson et al. Abstract), where the baffles are in the form of solid plates (plate baffles 29 shown in Figure 4) or plates with openings (plates 36 with openings 37 shown in Figure 7). (See Larsson et al. 1:61-68, Abstract, Figures 4 and 7, 2:21-22 and 2:26-27)
When the Maxson obstacles, in the form of pipe flow modifiers to achieve cross-sectional velocity profile uniformity, are augmented with plate obstacles in the hollow body to do the same, as taught by Larsson et al., then Maxson, in view of Larsson et al., disclose:

    PNG
    media_image4.png
    681
    946
    media_image4.png
    Greyscale

merging the first fluid flow and the second fluid flow using at least one internal plate disposed within a hollow body to form a reduced turbulence merged fluid flow; and directing the reduced turbulence merged fluid flow to an outlet, as indicated by the flow arrows – and the disclosed internal plate inherently causes a reduced turbulence merged fluid flow.  This is because the solid part of the internal plate does not allow the first fluid flow (from the first hollow portion of the screen intake) and the second fluid flow (from the second hollow portion of the screen intake) to impingement mix, and as such, the internal plate reduces turbulence relative to no internal plate.
One of ordinary skill in the art at the time the invention was made would have been motivated to provide the Maxson hollow body with:
at least one internal plate disposed within a hollow body,
as taught by Larsson et al., where Maxson, in view of Larsson et al., disclose:
A method of reducing flow turbulence. . . 

 using at least one internal plate disposed within the hollow body to form a reduced turbulence merged fluid flow,

since:
1).	Maxson is already modifying the internal structure of the screen intake so that the flow is more uniformly distributed, such that the screen intake can be operated at twice its capacity and still keep the maximum peak flow velocity to under 0.5 fps to protect fish and other aquatic organisms from harm (see Maxson 1:13-34); and Maxson does this with single pipe flow modifiers (see Maxson annotated Figure 3 above, disclosing a first single pipe flow modifier and a second single pipe flow modifier) and further states at 1:19-24, that a single pipe flow modifier “is able to increase the flow uniformity, which is the ratio of the average to peak flows, to about 72% as compared to just 32% for a cylinder without a flow modifier,” leaving room for improvement above 72%; and
2).	Like Maxson, Larsson et al. is interested in the cross-sectional velocity profile being uniform for a low flow rate (i.e., the even distribution of the flow of an influent liquid, in a laminar flow) (see Larsson et al. 1:61-68);
3).	Like Maxson using pipe flow modifier obstacles to achieve cross-sectional velocity profile uniformity, Larsson et al. achieves cross-sectional velocity profile uniformity by “interposing in the flow path a plurality of obstacles or baffles suitably positioned and shaped” (see Larsson et al. Abstract), where the baffles are in the form of solid plates (plate baffles 29 shown in Figure 4) or plates with openings (plates 36 with openings 37 shown in Figure 7) (see Larsson et al. 1:61-68, Abstract, Figures 4 and 7 and 2:21-22 and 26-27); and 
4).	Maxson would have an interest in installing the internal plate, as taught by Larsson et al., in the Maxson hollow body, to further improve flow uniformity such that the flow uniformity is increased above the 72% effected by the single pipe flow modifiers (see Point 1 above).
Additional Disclosures Include:
Claim 31 – The Combination discloses the method of Claim 20, wherein the first screen and the second screen each comprise a screen sidewall, a closed distal end, and an open proximal end, the open proximal end attached to one of the opposing ends of the hollow body, wherein the screen sidewall is cylindrical.  (See Maxson annotated Figure 3 above; and Abstract, lines 1-2 for cylindrical screen intake with cylindrical screen sidewall)
Claim 32 – The Combination discloses the method of Claim 20, wherein the at least one internal plate (at least one internal plate, as taught by Larsson et al., i.e. plates 15, where the plates 15 are in the form of solid plates, plate baffles 29 shown in Figure 4, or plates 36 with openings 37 shown in Figure 7) comprises a first plate being solid (plates 15 are in the form of solid plates, plate baffles 29 shown in Figure 4) and having a peripheral edge attached at least partially to an inside of the sidewall (front of separation chamber 10 and back of separation chamber 10 at horizontal plate 19) of the hollow body (separation chamber 10).  (See Larsson et al. Figures 1-4 and 7; and 2:12-22 and 26-27) (See Rejection for Claim 20 for motivation to combine)
Claim 35 – The Combination discloses the method of Claim 20, wherein the at least one plate (at least one internal plate, as taught by Larsson et al., i.e. plates 15, where the plates 15 are in the form of solid plates, plate baffles 29 shown in Figure 4, or plates 36 with openings 37 shown in Figure 7) comprises two or more plates disposed adjacent one another in the hollow body, at least one of the two or more plates defining one or more openings therein, since both the plate baffles 29 in Figure 4 and the plates 36 with openings 37 in Figure 7, meet these limitations. (See Larsson et al. Figures 1-4 and 7; and 2:12-22 and 26-27) (See Rejection for Claim 20 for motivation to combine)
Claim 36 – The Combination discloses the method of Claim 35, wherein the two or more plates (two or more plates of the at least one internal plate, as taught by Larsson et al., i.e. plates 15, where the plates 15 are in the form of solid plates, plate baffles 29 shown in Figure 4, or plates 36 with openings 37 shown in Figure 7) comprise at least two plates disposed adjacent one another, each of the at least two plates defining one or more openings therein, since both the plate baffles 29 in Figure 4 and the plates 36 with openings 37 in Figure 7, meet these limitations. (See Larsson et al. Figures 1-4 and 7; and 2:12-22 and 26-27) (See Rejection for Claim 20 for motivation to combine)
Claim 37 – The Combination discloses the method of Claim 35, wherein the two or more plates (two or more plates of the at least one internal plate, as taught by Larsson et al., i.e. plates 15, where the plates 15 are in the form of solid plates, plate baffles 29 shown in Figure 4, or plates 36 with openings 37 shown in Figure 7) comprise a central plate (central plate 15 of plates 15, where the plates 15 are in the form of solid plates, plate baffles 29 shown in Figure 4, or central plate 36 of plates 36 with openings 37 shown in Figure 7), at least one first plate disposed adjacent one side of the central plate, and at least one second plate disposed adjacent another side of the central plate, wherein the at least one first and second plates each define one or more openings therein, since both the plate baffles 29 in Figure 4 and the plates 36 with openings 37 in Figure 7, meet these limitations.  (See Larsson et al. Figures 1-4 and 7; and 2:12-22 and 26-27) (See Rejection for Claim 20 for motivation to combine)
Claim 38 – The Combination discloses the method of Claim 37, wherein the central plate (central plate 15 of plates 15, where the plates 15 are in the form of solid plates, plate baffles 29 shown in Figure 4, or central plate 36 of plates 36 with openings 37 shown in Figure 7) defines one or more openings therein, since both the plate baffles 29 in Figure 4 and the plates 36 with openings 37 in Figure 7, meet these limitations.  (See Larsson et al. Figures 1-4 and 7; and 2:12-22 and 26-27) (See Rejection for Claim 20 for motivation to combine).

Claims 25-26 and 33-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maxson, in view of Larsson et al., in further view of Hsiung (US-3898164-A, Aug. 5, 1975).  Maxson, in view of Larsson et al., are hereinafter known as the Combination.  Maxson, in view of Larsson et al., in view of Hsiung, are hereinafter known as Combination II. 
The claims are directed to an apparatus.  The claim language is in bold-faced font.
Regarding Claim 25 – The Combination discloses the screen intake of Claim 24, but does not teach wherein the first plate comprises a tab extending radially from the peripheral edge and disposed through the outlet of the hollow body.
Regarding Claim 26 – The Combination, in view of Hsiung, disclose the screen intake of Claim 25, wherein the tab extends a length into a conduit coupled to the outlet.  Details follow.
Regarding Claim 33 – The Combination discloses the method of Claim 32, but does not teach wherein the first plate comprises a tab extending radially from the peripheral edge and disposed through the outlet of the hollow body.
Regarding Claim 34 – The Combination, in view of Hsiung, discloses the method of Claim 33, wherein the tab extends a length into a conduit coupled to the outlet.  Details follow.
As shown in the Rejection for Claim 29 (and Claim 37) above, the Combination discloses:
wherein the two or more plates (two or more plates of the at least one internal plate, as taught by Larsson et al., i.e. plates 15, where the plates 15 are in the form of solid plates, plate baffles 29 shown in Figure 4, or plates 36 with openings 37 shown in Figure 7) comprise a central plate (central plate 15 of plates 15, where the plates 15 are in the form of solid plates, plate baffles 29 shown in Figure 4, or central plate 36 of plates 36 with openings 37 shown in Figure 7), at least one first plate disposed adjacent one side of the central plate, and at least one second plate disposed adjacent another side of the central plate, wherein the at least one first and second plates each define one or more openings therein, since both the plate baffles 29 in Figure 4 and the plates 36 with openings 37 in Figure 7, meet these limitations.  (See Larsson et al. Figures 1-4 and 7; and 2:12-22 and 26-27) (See Rejections for Claims 19 and 20 for motivation to combine Maxson, in view of Larsson et al.)
In other words, the Combination discloses the following embodiment:

    PNG
    media_image5.png
    681
    946
    media_image5.png
    Greyscale

Like Maxson, in view of Larsson et al. (i.e., the Combination), Hsiung is in the liquid separations field.  Like the Combination, Hsiung discloses liquid that enters a hollow body (upper part 11 of supporting structure 13) from the side, at inlet 13a, and flows to the outlet (lower part 12 of supporting structure 13) below.  (See Hsiung Figures 1-4; and 1:64-2:6) (See Maxson annotated Figure 3 above)  Like the Combination, Hsiung is interested in increasing cross-sectional flow uniformity through the separator, i.e., “means are provided for distributing an influent flow of liquid” – and Hsiung uses the same perforated plates of the Combination, to achieve cross-sectional flow uniformity through the separator.  (See Hsiung Title; Abstract; 1:38-62, particularly 1:45-46 for cross-sectional flow uniformity through the separator; 2:43-50; and Figures 1-4, particularly Figure 3, and 1:45-55, for the perforated plates) (See Rejection for Claims 19 and 20, motivation to combine Maxson, in view of Larsson et al., for increasing cross-sectional flow uniformity through the separator via obstacles, i.e. Maxson pipe flow modifiers, and solid / perforated plates taught by Larsson et al.)
Hsiung further teaches the plates comprising tabs.  Specifically, Hsiung discloses constructing the hollow body with “generally parallel, vertical perforated sheets (14) (the disclosed plates of the Combination) forming a first set of vertical channels therebetween and sludge thickening and flow baffling means including a second set of spaced apart inclined imperforate sheets (21) (the disclosed tabs, not taught by the Combination) disposed beneath the first set of sheets.” (See Hsiung 1:38-60; Figures 1-4; and 1:64-2:6) The disclosed tabs are used “whereby settleable particles of material (like unfiltered debris, see Maxson 1:13-19) in the influent flow of liquid settle out of the liquid and slide down the imperforate sheets (the disclosed tab) in the second set whence they can be withdrawn.” (See Hsiung 1:56-62)
In other words, Hsiung discloses:
Claim 25 (and Claim 33) – Hsiung discloses wherein the first plate (one of sheets 14 with perforations 15) comprises a tab (imperforate sheet 21) extending radially from the peripheral edge and disposed through the outlet (lower part 12 of supporting structure 13) of the hollow body (upper part 11 of supporting structure 13).  (See Hsiung Figures 1-4)
Claim 26 (and Claim 34) – Hsiung, discloses wherein the tab (imperforate sheet 21) extends a length into a conduit coupled to the outlet (lower part 12 of supporting structure 13).  (See Hsiung Figures 1-4)
When the Maxson, in view of Larsson et al. plates are constructed with tabs taught by Hsiung, Maxson, in view of Larsson et al., in view of Hsiung, disclose:

    PNG
    media_image6.png
    681
    946
    media_image6.png
    Greyscale

One of ordinary skill in the art at the time the invention was made would have been motivated to construct (provide) the Combination's plates with tabs as taught by Hsiung:
Claim 25 – wherein the first plate comprises a tab extending radially from the peripheral edge and disposed through the outlet of the hollow body.
Claim 26 – wherein the tab extends a length into a conduit coupled to the outlet.

Claim 33 – wherein the first plate comprises a tab extending radially from the peripheral edge and disposed through the outlet of the hollow body.
Claim 34 – wherein the tab extends a length into a conduit coupled to the outlet.

since:
1).	Like Maxson, in view of Larsson et al. (i.e. the Combination), Hsiung is in the liquid separations field.  Like the Combination, Hsiung discloses liquid that enters a hollow body (upper part 11 of supporting structure 13) from the side, at inlet 13a, and flows to the outlet (lower part 12 of supporting structure 13) below.  (See Hsiung Figures 1-4; and 1:64-2:6) (See Maxson annotated Figure 3 above)  Like the Combination, Hsiung is interested in increasing cross-sectional flow uniformity through the separator, i.e., “means are provided for distributing an influent flow of liquid” – and like the Combination, Hsiung uses the same perforated plates, to achieve cross-sectional flow uniformity through the separator.  (See Hsiung Title; Abstract; 1:38-62, particularly 1:45-46 for cross-sectional flow uniformity through the separator; 2:43-50; and Figures 1-4, particularly Figure 3, and 1:45-55, for the perforated plates) (See Rejection for Claims 19 and 20, motivation to combine Maxson, in view of Larsson et al., for increasing cross-sectional flow uniformity through the separator via obstacles, i.e. Maxson pipe flow modifiers, and solid / perforated plates taught by Larsson et al.)
2).	Hsiung further discloses the plates comprising tabs.  Specifically, Hsiung discloses constructing the hollow body with “generally parallel, vertical perforated sheets (14) (the disclosed plates of the Combination) forming a first set of vertical channels therebetween and sludge thickening and flow baffling means including a second set of spaced apart inclined imperforate sheets (21) (the disclosed tabs, not taught by the Combination) disposed beneath the first set of sheets.” (See Hsiung 1:38-60; Figures 1-4; and 1:64-2:6) The disclosed tabs are used “whereby settleable particles of material (like unfiltered debris, see Maxson 1:13-19) in the influent flow of liquid settle out of the liquid and slide down the imperforate sheets (the disclosed tab) in the second set whence they can be withdrawn.” (See Hsiung 1:56-62)


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
A).	Ekholm ’871 (US-10214871-B2, Feb. 26, 2019) – The instant application is a continuation of Application No. 13/117,405, published as the Ekholm ‘871 patent.
B).	Application No. 13/117,405, Office Action dated Dec. 21, 2016 – The above rejections of the instant application employ the same prior art and substantially the same reasoning for the structural elements of the claims, as was set forth in the parent application’s Office Action. The key difference between the two patentability analyses is the interpretation of the functional limitations reciting turbulence reduction (see “Claim Interpretation” section above).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN M PEO/Primary Examiner, Art Unit 1779